AOl45B t Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT COU .
                                               SOUTHERN DISTRICT OF CALIFORNIA                                       _AU______
                                                                                                              CL E,-;"
                                                                                                                          S 2 2 20 9
                                                                                                                         u_;
                                                                                                                                                _,
                                                                                                                               c,ISl h .:;1 C O UR T
                     United States of America                                    JuoGMENT I                i ~U1MfN¾i>cxs1r'-68PRuN-f•
                                     V.                                          (For Offenses Committed       fterNovemberl ;-l987")



                      Erasmo Sabino-Torrero                                      Case Number: 3:19-mj-23410

                                                                                 Thomas S. Sims
                                                                                 Defendant's Attorney ·


REGISTRATION NO. 88450298
THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
 •    was found guilty to count( s)
                                          -----------------------------
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                              Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    1

 D The defendant has been found not guilty on count(s)
 •    Count(s)
                                                                         --------------------
                                                                            dismissed on the motion of the United States.
                  ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                    TIME SERVED                            •    _ _ _ _ _ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant' s possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, August 22, 2019 _
                                                                               Date of Imposition of Sentence


Received
              -  - --====-- - - -
              DUSM
                                                                                ~~
                                                                               HONORABLE ROBERT A. MCQUAID
                                                                               UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                            3: 19-mj-23410
